06/05/2019
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                               Assigned on Briefs April 15, 2019

                                              IN RE M.N.

                    Appeal from the Chancery Court for Roane County
                   No. 2017-AD-518 Frank V. Williams, III, Chancellor
                         ___________________________________

                                No. E2018-01582-COA-R3-PT
                           ___________________________________

The trial court terminated the parental rights of T.N. (mother) with respect to her child
M.N. The court also granted a petition for adoption by stepmother A.N. Because the
court did not “make[] specific findings of fact and conclusions of law,” Tenn. Code Ann.
§ 36-1-113(k) (Supp. 2018), we remand the case to the trial court for the entry of an
appropriate order.1

       Tenn. R. App. P. 3 Appeal as of Right; Case Remanded with Instructions

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which RICHARD H.
DINKINS and THOMAS R. FRIERSON, II, JJ., joined.

Allison M. Rehn, Harriman, Tennessee, for the appellant, T.N.

Jason R. Hines, Harriman, Tennessee, for the appellees, J.E.N. and A.D.N.




        1
          Although this issue does not appear in the mother’s “statement of the issues,” this Court has the
discretion to address this matter. See, Tenn. R. App. P. 2.

                                                   -1-
                            MEMORANDUM OPINION2

                                              I.

The trial court entered the following order:

          This matter came for hearing on June 28, 2018, before the
          Hon. Chancellor Frank Williams, Chancellor for Roane
          County, Tennessee for Final Hearing on the Adoption
          Proceedings. Based upon the pleadings, the arguments of the
          Petitioners and the record as a whole, the Court finds and
          Orders as follows:

          1. [T.N.] had proper service and notice of the Court hearing
             but was not present at the opening of Court at 9:30 a.m.

          2. [T.N.] spoke with her attorney the night before court and
             said that she was going to be at Court for the hearing.

          3. The Court delayed the trial of the case for an hour, until
             10:30 a.m., at which time [T.N.] was not present and her
             attorney had not been able to reach her.

          4. With [T.N.] still being absent and unable to be reached as
             of 10:30 a.m., the Court determined that the matter should
             proceed as scheduled.

          5. The Petitioner offered the testimony of the witnesses in
             the case, including the father, [J.N.], [A.N.], his wife and
             petitioner of the adoption of the minor child, and the in
             Chambers testimony of the minor child.




2
    Rule 10 of the Rules of the Court of Appeals provides as follows:

          This Court, with the concurrence of all judges participating in the case,
          may affirm, reverse or modify the actions of the trial court by
          memorandum opinion when a formal opinion would have no
          precedential value. When a case is decided by memorandum opinion it
          shall be designated “MEMORANDUM OPINION,” shall not be
          published, and shall not be cited or relied on for any reason in any
          unrelated case.
                                            -2-
6. The Respondent had no witnesses to call, with the
   Respondent, [T.N.], still not being present at Court at
   11:30 a.m.

7. Specifically, the Court finds by Clear and Convincing
   Evidence that the Respondent, [T.N.], has abandoned the
   minor child [M.N.]

8. In doing so, the Court finds that she has failed to
   communicate with the minor child, support the minor
   child or act as a parent in any meaningful way for more
   than four months preceding the filing of the petition for
   termination and adoption.

9. The Court further finds that any problems she may have
   had which contributed to her failure to do so where [sic]
   of her own doing and were a result of her continued use
   and abuse of illegal drugs.

10. The Court finds that drug abuse is not an excuse for her
    failure to parent her minor child.

11. Accordingly, the parental rights of the Respondent, [T.N.],
    to the minor child are terminated.

12. The Court further finds by clear and convincing evidence
    that it is in the best interest of the minor child that the
    Petitioner [A.N.] should become the mother of [M.N.] as
    if born to her biologically.

13. The Court finds by clear and convincing evidence that the
    family unit enjoyed by the Petitioners and the minor child
    is sound, intact and stable, and is in a position to provide,
    good, sound leadership and support of the minor child that
    will allow her to become a functioning and mature adult
    capable of enjoying life.

14. The Court finds that there is no doubt in the Court’s mind
    that the Petition for termination and adoption is in the best
    interest of the minor child and accordingly, the [court]
    grants the termination and adoption petition.


                              -3-
              15. The Parental rights of the Respondent, [T.N.], being
                  hereby terminated, and the adoption by [A.N.] being
                  hereby granted, the State of Tennessee shall cause the
                  birth certificate of [M.N.] to be amended, striking the
                  name and information of [T.N.] as mother of the minor
                  child and replacing it with the information of [A.N.] as
                  mother of the minor child.

              16. Until such time as the parents receive the amended
                  Certificate for [M.N.] and, indeed subsequent to the
                  receipt of the amended birth certificate, this order shall
                  stand as adequate proof of the relationship between the
                  Petitioners and the minor child for all purposes in which a
                  birth certificate or proof of relationship would be required.

                                              II.

        Under Tenn. Code Ann. § 36-1-113(c), “[t]ermination of parental or guardianship
rights must be based upon: (1) [a] finding by the court by clear and convincing evidence
that the grounds for termination of parental or guardianship rights have been established;
and (2) [t]hat termination of the parent’s or guardian’s rights is in the best interests of the
child.” Tenn. Code. Ann. § 36-1-113(k) states “[t]he court shall enter an order that
makes specific findings of fact and conclusions of law within thirty (30) days of the
conclusions of the hearing.” This portion of that statute outlines the requirement of the
trial court to “make ‘findings of fact and conclusions of law as to whether clear and
convincing evidence establishes the existence of each of the grounds asserted for
terminating [parental] rights.’” In re Carrington H. et al., 483 S.W.3d 507,523 (Tenn.
2016) (citing In re Angela E., 303 S.W.3d 240, 255 (Tenn. 2010)).

       Should the trial court fail to enter an order that makes specific findings of fact
and/or conclusions of law, “the Tennessee Supreme Court has instructed the appellate
courts to remand that case to the trial court for the preparation of [an] appropriate written
findings of fact and conclusions of law.” In re C.R.B., No. M2003-00345-COA-R3-JV,
2003 WL 22680911, at *4 (Tenn. Ct. App., filed Nov. 13, 2003) (citing In the Matter of
D.L.B., a Minor, 118 S.W.3d 360, 367 (Tenn. 2003)); see also In re Angela E., 303
S.W.3d 240, 251 (Tenn. 2010) (“The Court of Appeals, therefore, has routinely remanded
contested termination cases to the trial court for failure to make findings of fact and/or
conclusions of law, whether related to the grounds for termination or the child’s bests
interests.”); The Adoption Place, Inc. v. John Doe, 273 S.W.3d 142, 151 (Tenn. Ct. App.
2007) (citing In re Adoption of Muir, No. M2002-02963-COA-R3-CV, 2003 WL
22794524, at *3 (Tenn. Ct. App., filed Nov. 25, 2003) (“When a trial court has not
complied with this statute, the Court cannot review the record de novo. . . . It must
vacate and remand for the preparation of written findings of fact and conclusions of
                                             -4-
law.”)); State Dept. of Children’s Servs. v. A.M.H., 198 S.W.3d 757, 762 (Tenn. Ct.
App. 2006) (citing In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003) (“When a lower
court has failed to comply with T.C.A. § 36-1-113(k), the appellate courts must remand
the case with directions to prepare the required findings of fact and conclusions of
law.”)).

                                                  III.

       In the present case, the trial court failed to comply with Tenn. Code Ann. § 36-1-
113(k).3 Instead of making specific findings of fact to support the court’s legal
conclusions, the court’s order simply made broad, conclusory statements regarding the
grounds for termination and the child’s best interests. Because the court failed to comply
with Tenn. Code Ann. § 36-1-113(k), this case is remanded to the court with instructions
to make specific findings of fact and conclusions of law. Costs on appeal are taxed to the
appellees, J.E.N. and A.D.N.




                                                          ________________________________
                                                           CHARLES D. SUSANO, JR., JUDGE




        3
          It appears to us that the defective judgment was drafted by the attorney for the petitioners and
not the Learned Trial Judge.
                                                  -5-